                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


SHANISHA YOUNG, individually and on behalf :
of her daughter, Z.K., a minor, et al.     :
                                           :                CIVIL ACTION
                     Plaintiff,            :
                                           :
             v.                            :                No. 19-1174
                                           :
TEMPLE UNIVERSITY HOSPITAL, et al. ,       :
                                           :
                     Defendants.           :

SHANISHA YOUNG, individually and on behalf :
of her daughter, Z.K., a minor, et al.     :
                                           :                CIVIL ACTION
                     Plaintiff,            :
                                           :
             v.                            :                No. 19-1714
                                           :
TEMPLE UNIVERSITY HOSPITAL, et al. ,       :
                                           :
                     Defendants.           :

                                            ORDER

       AND NOW, this 28th day of October, 2019, upon consideration of the United States of

America’s Motion to Substitute and Dismiss for Lack of Jurisdiction (Civ. A. No. 19-1174, Doc.

No. 25), Plaintiffs’ Response (Civ. A. No. 19-1174, Doc. No. 26), the Response of Defendants

Temple University Hospital, Inc, Temple University of the Commonwealth System of Higher

Education, Temple University Health System, Inc., Erin Cavanaugh, M.D., and Scott E. Jordan,

M.D. (collectively, the “Temple Defendants”) (Civ. A. No. 19-1174, Doc. No. 27), the United

States of America’s Motion to Substitute and Dismiss for Failure to State a Claim (Civ. A. No. 19-

1714, Doc. No. 12), Plaintiffs’ Response (Civ. A. No. 19-1714, Doc. No. 20), the Temple

Defendants’ Motion to Dismiss for Failure to State a Claim (Civ. A. No. 19-1714, Doc. No. 13),
and Plaintiffs’ Response (Civ. A. No. 19-1714, Doc. No. 21), and following an on-the-record

telephone conference, it is hereby ORDERED that:

1.     The United States of America is substituted as a defendant for Shwetha S. Shrivatsa, M.D.

       in both Civil Action No. 19-1174 and Civil Action No. 19-1714, and all claims against Dr.

       Shrivatsa in both actions are DISMISSED.

2.     Plaintiffs’ claims against the United States of America in Civil Action No. 19-1174 are

       DISMISSED for lack of subject-matter jurisdiction.

3.     The United States of America’s Motion to Dismiss the cross-claims by the Temple

       Defendants in Civil Action No. 19-1174 is DENIED.

4.     The Court will exercise supplemental jurisdiction over Plaintiffs’ claims against the

       Temple Defendants in Civil Action No. 19-1174.

5.     The United States of America’s Motion to Dismiss Plaintiffs’ claims against it in Civil

       Action No. 19-1714 is DENIED.

6.     The Temple Defendants’ Motion to Dismiss Plaintiffs’ claims against them in Civil Action

       No. 19-1714 is GRANTED IN PART and DENIED IN PART. Plaintiff Atiba Kenyatta

       and Plaintiff Shanisha Young’s claims against the Temple Defendants are DISMISSED as

       untimely. Minor Plaintiff’s Z.K.’s claims against the Temple Defendants shall not be

       dismissed.

7.     Within fourteen (14) days from the date of this Order:

       a.     The United States shall file an Answer to the Complaint in Civil Action No. 19-

              1714;

       b.     The United States shall file an Answer or other responsive pleading to the cross-

              claims in Civil Action No. 19-1174 and Civil Action No. 19-1714;
c.   The Temple Defendants shall file an Answer to the Complaint in Civil Action No.

     19-1174, and to minor-Plaintiff Z.K.’s Complaint in Civil Action No. 19-1714.



                                  BY THE COURT:


                                  /s/ Mitchell S. Goldberg
                                  __________________________________
                                  MITCHELL S. GOLDBERG,           J.
